DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on August 11, 2022.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0150145 A1 to Tewani et al.
Re-claim 11, Tewani et al. disclose a hydro-mount for mounting a motor vehicle unit, comprising: a supporting spring 12 supporting a mount core 63 and surrounding a working chamber 14; a compensation chamber 16 is separated from the working chamber by a dividing wall and delimited by a compensation diaphragm 34; the compensation chamber and the working chamber are filled with a liquid and are connected to each other by a damping duct 22/40 provided in the dividing wall; the dividing wall has two dividing plates 30/32 between which a diaphragm 20 is accommodated in a manner capable of oscillating; the diaphragm and the dividing wall delimit an air chamber 52 that is connected to the environment via an opening (adjacent opening 54) in the dividing wall (see figure 1); a switchable non-return device 66 (as also part of 69) is configured to unblock and close the opening; the non-return device includes a pressure-actuatable non-return valve having an opening pressure settable (i.e. capable of) to an oscillation amplitude of the diaphragm.  The non-return device is biased to the closed position by a spring 74, and when subjected to sufficient force and pressure (such as from a large amplitude input to working chamber 14) will open.  This is consistent with the instant invention.
Re-claim 12, the diaphragm generates a pressing force required for opening the non-return valve upon reaching the oscillation amplitude.  The pressing force is formed from input pressure from working chamber 14.
Re-claim 13, the oscillation amplitude is produced via a pressure acting in the working chamber created by exciting the hydro-mount with a predetermined excitation amplitude via said motor vehicle unit.
Re-claim 14, the non-return device has a spring member 74 and a closure device for closing the opening, the spring member exerts a shutting force on the closure device, the spring member is dimensioned so that the closure device unblocks the opening when the oscillation amplitude is reached.
Re-claim 15, the non-return device includes a stop member 66 for limiting a movement of the closure device and a closure member (i.e. armature attached to element 66) is connected to the closure device.
Re-claim 16, the air chamber 52 is connected with the environment in a first switching state (i.e. coil excitation state, see paragraph 25), the air chamber 52 is shut off from the environment in a second switching state (see paragraph 26).
Re-claim 17, the non-return valve is active (i.e. closed) in the second switching state .
Re-claim 18, the non-return device can be switched by an electromagnet 70.
Re-claim 19, the non-return device is accommodated in a cup member 58 connected to a support mount 60.
Re-claim 20, dividing plate 30 faces towards the working chamber 14 and is configured as a nozzle plate.
Re-claim 21, the opening is incorporated into dividing plate 32 and faces away from the working chamber.
Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive.   With regards to the stopper 66 (and its attached armature 68), it is noted that these elements are biased into a closed position by a spring element 74, in the same manner as the switchable non-return valve 20 of the instant invention, and as such is properly interpreted as a switchable non-return valve.  Each valve is opened or switched through the use of a coil and placed into a closed position through the biasing force of a spring member.  As such the valve member is clearly capable of performing the recited function of  “having a pressure settable to an oscillation amplitude of the diaphragm” as desired by the user or manufacturer.  The instant disclosure merely states that a sufficient force in air chamber 18 opens the non-return valve.  This same action will open valve 66/68 in Tewani et al., since the valve in question is only kept closed by a spring, as in the instant invention.  As such the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
September 28, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657